Gilbert, J.
The Court of Appeals' certified. the following question: “Where the seller in interstate commerce ships to its own order merchandise, and a through bill of lading is issued to it by the initial carrier, and it is provided that the purchaser be notified, and to the bill of lading there is attached a draft for the value of the merchandise, and where, after the arrival at its destination, the purchaser pays the draft, secures the bill of lading, and takes possession of the merchandise, can he, as the holder of the bill of lading, maintain an action for damages against the last connecting carrier for an injury to the merchandise caused by the negligence of that carrier, when he acquired title thereto after the damages sought to be recovered were inflicted?” Held:
Under the rulings in Central of Georgia Ry. Co. v. Yesbik, 146 Ga. 769 (92 S. E. 527), Southern Railway Co. v. Morris, 147 Ga. 729 (95 S. E. 284), and Pennsylvania R. Co. v. Olivet, 243 U. S. 574 (37 Sup. Ct. 468, 61 L. ed. 908), the question mUst be answered in the affirmative.

All the Justioes concur.